Citation Nr: 9922084	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for low back strain with degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from March 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In the July 1999 Informal Hearing Presentation, the veteran's 
representative raises the issue of entitlement to secondary 
service connection for the non-service connected back 
disorders, listed on the most recent rating sheet as 
compression fracture of L1 with osteoporosis and spondylosis.  
The matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's low back disability is manifested by 
subjective complaints of back pain and weakness, objective 
evidence of significantly decreased range of motion, 
particularly on lateral flexion, and radiographic evidence of 
severe osteoarthritic changes of the spine.  


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for low 
back strain with DDD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed to address the issue at hand.

Factual Background

The RO granted service connection for chronic symptomatic 
lumbosacral strain in August 1948 and assigned a 10 percent 
rating.  That evaluation was continued in a March 1992 
action.  Also at that time, the RO denied service connection 
for L1 compression fracture due to osteoporosis and 
spondylosis.   

The veteran submitted an informal claim for an increase in 
June 1995.  The RO continued the 10 percent rating in a 
September 1995 rating action.  The veteran timely appealed 
that decision.  Pursuant to a November 1996 hearing officer 
decision, the RO characterized the disability as low back 
strain and increased the rating to 20 percent.  Following 
additional VA examinations, in an August 1998 rating 
decision, the RO recharacterized the disability as low back 
strain with DDD and assigned a 30 percent rating.  Each 
increase was made effective from December 1994, when the 
veteran sought medical treatment for increasing back 
complaints.  

VA outpatient records showed treatment for sporadic 
complaints of back pain and weakness.  

During the June 1996 hearing, the veteran related that he was 
unable to walk any distance without having to sit.  He was 
unable to bend over due to weakness and stiffness.  He had 
difficulty turning.  He took Motrin for pain.  The veteran's 
back brace did not help.  He denied having any cramp-like 
feelings in the back muscles, though he thought the muscles 
felt tight.  He could bend to less than 45 degrees before he 
had pain.  The veteran quit working full-time in the 1960s 
due to back problems.  

During a July 1996 VA orthopedic examination, the veteran 
stated that he had daily low back pain that occasionally 
radiated down both legs and left leg weakness.  On 
examination, there was considerable tightness of the lumbar 
paraspinal muscles.  Forward flexion was to 20 degrees, 
backward extension was to 0 degrees, lateral flexion was to 
10 degrees, and rotation was to 30 degrees.  Reflexes were 
hypoactive but symmetrical.  There was no atrophy of the calf 
muscles.  X-rays findings included DDD at L4-5 and L5-S1.  
The diagnosis was chronic lumbosacral strain, osteoarthritis 
of the lumbar spine, and DDD.  

The June 1997 fee-basis VA orthopedic examination report 
indicated that the veteran walked with a slow, deliberate 
gait.  Range of motion testing revealed forward flexion to 40 
degrees, backward extension to 10 degrees, and lateral 
flexion to 10 degrees bilaterally.  There was no spasm or 
deformity.  Deep tendon reflexes were active and symmetrical.  
Muscle strength was normal.  Sensory examination was normal.  
Straight leg raising was negative bilaterally.  X-rays of the 
lumbosacral spine revealed L1 compression fracture with mild 
degenerative changes throughout the lumbosacral spine 
consistent with the veteran's age.  The diagnosis was 
compression fracture of L1.  

The veteran underwent another VA orthopedic examination in 
November 1997.  He complained of constant back pain generally 
unrelieved by medication and left leg "paralysis."  The 
veteran walked without any ambulatory assistance.  Deep 
tendon reflexes were 2+ at the knees and ankles bilaterally.  
There was diminished sensation throughout the left leg not of 
dermatomal distribution.  Range of motion testing revealed 
about 5 degrees of backward extension and 10 degrees of 
forward flexion.  The veteran stated that the pain was very 
severe.  The diagnosis was status post compression fracture 
of the lumbar vertebrae.  

During the May 1998 VA orthopedic examination, the veteran 
reported constant back pain aggravated by any movement, an 
inability to bend or lift, and diminished sensation, 
weakness, and shooting pain in the left leg.  He did not use 
his back brace because it did not help.  He took aspirin for 
pain.  He performed his own activities of daily living, 
though he hired someone to clean.  Findings on examination 
were essentially identical to findings from June 1997, except 
for absent ankle reflexes and diminished sensation in the 
left leg, non-dermatomal in nature.  X-rays from August 1997 
revealed findings consistent with severe degenerative disc 
changes at L4 through S1.  The diagnosis was DDD with left 
lumbar radiculopathy, osteoporosis, compression fracture, and 
spinal osteoarthritis.  Magnetic resonance imaging (MRI) 
performed in May 1998 revealed diffuse mild disc bulge at 
disc levels between L3 and S1 with borderline central canal 
stenosis at the L4-5 level only.  There was no nerve root 
encroachment.

   
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the veteran's low back strain with DDD is rated 
as 30 percent disabling under Diagnostic Code (Code) 5293, 
intervertebral disc syndrome, and Code 5295, lumbosacral 
strain.  Under Code 5293, there is no 30 percent rating.  A 
20 percent rating is assigned when the intervertebral disc 
syndrome is moderate with recurring attacks.  A 40 percent 
rating is in order when the disability is severe, manifested 
by recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted when the disability is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

As with Code 5293, there is no 30 percent rating under Code 
5295.  A 20 percent evaluation is in order when the 
disability from lumbosacral strain involves muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  A 40 percent rating is 
assigned when the disability is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See VAOGCPREC 
36-97 (intervertebral disc syndrome involves loss of range of 
motion).   

Initially, the Board finds that the veteran's low back 
disability is most appropriately rated under Code 5295.  The 
current objective medical evidence generally fails to reveal 
significant findings or symptomatology typically associated 
with intervertebral disc syndrome.  On the other hand, the 
symptoms and findings tend to fit within the schematic 
provided by the rating criteria for lumbosacral strain.  
Accordingly, the Board will evaluate the disability under 
Code 5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

Considering the evidence of record, the Board finds that the 
evidence supports a 40 percent disability rating for 
lumbosacral strain with DDD.  Range of motion is 
significantly decreased, particularly on lateral flexion.  X-
rays reveal severe osteoarthritic changes of the spine.  In 
addition, the Board must also consider the veteran's 
complaints of back pain and weakness.  Although the 
disability picture presented does not squarely fit within the 
criteria required for a 40 percent evaluation, the Board 
finds that it sufficiently approximates those criteria to 
warrant the 40 percent rating under Code 5295.  38 C.F.R. 
§§ 4.7, 4.40, 4.45.  

However, the Board also finds that a rating greater than 40 
percent is not warranted in this case.  Even if the 
disability fit within the parameters of Code 5293, there is 
insufficient evidence to warrant a 60 percent rating.  The 
May 1998 VA examiner could not elicit ankle reflexes.  
Otherwise, the recent medical evidence does not reveal 
neurological findings as required for a 60 percent rating 
under Code 5293.  In addition, the service-connected low back 
disability does not include residuals of a fractured vertebra 
to warrant a 60 percent rating under Code 5285 or ankylosis 
of the lumbar spine to warrant a 50 percent rating under Code 
5289.    

Finally, the Board finds that an extra-schedular rating is 
not in order.  38 C.F.R. § 3.321(b)(1).  The evidence does 
not reveal frequent hospitalizations for back disability.  
Although the May 1998 VA examiner opined that the veteran was 
totally disabled for work due to his spinal disorders, the 
veteran currently suffers from spinal disorders that are not 
currently service connected.  

In summary, the Board finds that the evidence supports no 
more than a 40 percent disability rating for low back strain 
with DDD.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Code 5295.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 40 percent disability 
rating for low back strain with DDD is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

